                           ?Sn          ?initeb States!I9ts(tritt Conrt
                         :lfor           ^outlient BiMct of 4g»eorsia
                                          Waptvofiit BibtOton
                                                           *
              CHAD MCCLURE,
                                                           *

                                                           *
                           Plaintiff,                            CIVIL ACTION NO.: 5:18-cv-32
                                                           *

                                                           *
                    V.
                                                           *

                                                           *
              A. HYERS,et al.,
                                                           *

                                                           *
                           Defendants.

                                                   ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.          Dkt. No. 16.    No party to this case

              has filed any Objections.           Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.     The Court DISMISSES Plaintiff's due process and

              equal protection claims.        Plaintiff's deliberate indifference

              claims shall proceed against all Defendants.

                   SO ORDERED, this          H       day o§      \ \ U VV         , 2019.




                                                  'ED STATES    DISTRICT COURT
                                                 rUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
